Citation Nr: 0416830	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  04-11 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial schedular rating in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

In correspondence received in January 2003, the veteran 
indicated that while on duty in the vicinity of Kwajalein 
Atoll, he received wounds over his left eye and to the calf 
of his left leg.  He did not make clear whether he is seeking 
service connection for any current residuals of those wounds.  
If he is seeking service connection for any such disability, 
he should advise the RO of the nature of the original 
injuries, to include whether they were sustained in combat, 
and the nature of any current disability arising from the 
wounds.

   
FINDINGS OF FACT

The veteran has service-connected bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for an initial schedular evaluation 
in excess of 10 percent for service-connected bilateral 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (prior and subsequent to June 13, 2003); 
VAOPGCPREC 2-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
veteran's claim with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

As to the veteran's claim for a schedular rating in excess of 
10 percent for bilateral tinnitus, for the reasons explained 
below, the facts are not in dispute and the claim is denied 
as a matter of law.  The veteran has been notified, to 
include in a March 2004 RO Statement of the Case, that the 
law as interpreted by VA affords only a single 10 percent 
schedular rating for both ears, rather than a separate 10 
percent rating for each ear, for bilateral tinnitus.  There 
is no dispute as to whether the veteran has bilateral 
tinnitus.  The law and not the facts are dispositive in this 
case.  Circumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include, but are not limited to, lack of legal eligibility.  
38 C.F.R § 3.159(d).  Any error concerning notice must be 
considered nonprejudicial because under the facts of this 
case, the appellant is not entitled to the benefit sought on 
appeal as a matter of law.  Where the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.  The failure to carry out 
such required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court shall take due 
account of the rule of prejudicial error); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  See Valiao v. Principi, 17 
Vet. App. 229 (2003).  

Furthermore, in VAOPGCPREC 2-2004, the VA General Counsel 
held that under 38 U.S.C. § 5103(a), the Department of 
Veterans Affairs is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected bilateral tinnitus because there is no information 
or evidence that could substantiate the claim, as entitlement 
to separate ratings is barred by current Diagnostic Code (DC) 
6260 and by the previous versions of DC 6260 as interpreted 
by a precedent opinion of the General Counsel that is binding 
on all Department officials and employees.

Factual Background

In January 2003, the RO received the veteran's initial claim 
for service connection for bilateral hearing loss.  At a VA 
examination in March 2003, the veteran was evaluated as 
having hearing loss and bilateral tinnitus, likely related to 
service.  In a rating decision dated in April 2003, the RO 
granted service connection for bilateral hearing loss, 
evaluated as 40 percent disabling, and granted service 
connection for tinnitus, evaluated as 10 percent disabling.  

The veteran has perfected an appeal on the issue of 
entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus.  He contends that the bilateral condition 
should not be rated as 10 percent disabling, but instead that 
a separate 10 percent rating should be assigned for each ear. 

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.

Before 1999, the rating schedule authorized a 10 percent 
disability rating for tinnitus incurred as a result of trauma 
to the head.  See 38 C.F.R. § 4.87a, DC 6260 (1998) 
(providing for a 10 percent rating where tinnitus is 
"[p]ersistent as a symptom of head injury, concussion or 
acoustic trauma.").  In 1999, the Rating Schedule was 
amended, 64 Fed. Reg. 25,202, 25,210 (1999), to provide 
service connection for "Tinnitus, recurrent," regardless of 
its etiology.  See 38 C.F.R. § 4.87, DC 6260 (1999-2003).  
Additionally, a note was added in the 1999 amendment 
instructing raters that:  "A separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes."  38 C.F.R. § 4.87, DC 6260.  

In VAOPGCPREC 2-2003, the VA General Counsel held that 
Diagnostic Code 6260 (currently codified at 38 C.F.R. 
§ 4.87), as in effect prior to June 10, 1999, and as amended 
as of that date, authorized a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  Under 
this opinion, separate ratings for tinnitus for each ear may 
not be assigned under DC 6260 or any other diagnostic code.

In the present case, only the version of 38 C.F.R. § 4.87, 
Diagnostic Code 6260, as in effect after its revision in 
1999, is applicable, since the veteran's claim for service 
connection for tinnitus (as liberally construed by the RO) 
was filed no earlier than January 2003.

The rating schedule in effect in January 2003 provided for a 
10 percent rating for recurrent tinnitus, without reference 
to whether the condition was bilateral or unilateral.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260.  The veteran's 
representative has offered extensive legal argument as to why 
the law in effect as of January 2003 might be interpreted 
otherwise, to include reference to 38 C.F.R. § 4.25(b), which 
states, in pertinent part, that disabilities arising from a 
single disease entity are to be rated separately.  Thus, in 
the representative's view, tinnitus, arising from a single 
disease entity but affecting each ear separately, should be 
rated as 10 percent disabling for each ear.  However, under 
the applicable law and regulation, a schedular evaluation for 
tinnitus is to be considered a rating of a single disability 
not to exceed 10 percent, such as 38 C.F.R. § 4.124a, 
DC 8046, which provides that, for purposes of rating cerebral 
arteriosclerosis, "[p]urely subjective complaints such as 
headache, dizziness, tinnitus, insomnia and irritability . . 
. will be rated 10 percent and no more under diagnostic code 
9305."  Similarly, a note added in the 1999 amendment to 
Diagnostic Code 6260 instructing raters that "[a] separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes," indicates by implication that 
only a single 10 percent rating for manifestations of 
tinnitus is warranted for a particular veteran.  See 38 
C.F.R. § 4.87, DC 6260 (2003).  For the reasons set forth 
above, in the Board's view, the RO was correct in assigning a 
single 10 percent rating for bilateral tinnitus.  The RO's 
interpretation of the law in the context of the facts before 
it was legally correct.  

Further, the Board is bound by VAOPGCPREC 2-2003, holding 
that Diagnostic Code 6260 provides for only one 10 percent 
rating for bilateral tinnitus, rather than a separate 10 
percent rating for each ear.  That is, by law, 10 percent is 
the maximum evaluation allowed for bilateral tinnitus.  
Accordingly, the claim for a rating in excess of 10 percent 
for bilateral tinnitus is denied due to the absence of legal 
merit, or the lack of entitlement under the law.  Sabonis v. 
West, 6 Vet. App. 426, 430 (1994). 

Moreover, Diagnostic Code 6260 has been revised twice in 
recent years, once since the veteran filed his current claim.  
The second amendment was made effective June 13, 2003.  68 
Fed. Reg. 25,822-823 (May 14, 2003) (codified at 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2003).  Under the second 
amendment, it was clearly articulated in Note (2) that only a 
single evaluation is allowed for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head. 
Similarly, as noted above, VAOPGCPREC 2-2003 (May 22, 2003) 
held that separate ratings for tinnitus for each ear may not 
be assigned under Diagnostic Code 6260 or any other 
diagnostic code before and after the 1999 regulatory 
amendment.  It was explained that the disability tinnitus 
produced was the perception of noise not the source of the 
perceived noise, whether it be in one or both ears.  The 
aforementioned provides the basis for rating tinnitus as a 
single disease entity.

The veteran was provided with notice of the most recent 
amendment to Diagnostic Code 6260 and the aforementioned 
General Counsel opinion in a March 2004 Statement of the 
Case, and the veteran's representative noted the regulatory 
change in written argument submitted shortly thereafter.  
Therefore, no there is no prejudice in the Board's 
consideration of the amended regulation in this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Moreover, notwithstanding the representative's written 
argument in March 2004 to the effect that the pertinent 
regulatory changes are not applicable as they were enacted 
after the veteran filed his current claim, the regulatory 
changes in question are not substantive in nature, but 
instead act as clarification.  In effect, the revised 
regulations amend the Rating Schedule to state more 
explicitly the method of evaluation of tinnitus under 
Diagnostic Code 6260 that has existed throughout the entire 
period of this appeal.  The intended effect of this action is 
to codify a long-standing VA practice by stating that 
recurrent tinnitus will be assigned only a single 10-percent 
evaluation whether it is perceived in one ear, both ears, or 
somewhere in the head.  See 68 Fed. Reg. at 25,822. 

With regard to the above analysis, the appellant is advised 
that the Board is bound by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  As 
such, the Board has no legal authority to grant a current 
claim for an initial schedular rating in excess of 10 percent 
for bilateral tinnitus.


ORDER

An initial schedular rating in excess of 10 percent for 
bilateral tinnitus, to include  entitlement to a 10 percent 
rating for each ear, is denied as a matter of law.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



